Deutsche Investment Management Americas Inc. One Beacon Street Boston, MA 02108 August 3, 2015 Securities and Exchange Commission treet, N.E. Washington, DC 20549 RE: Deutsche Alternative Asset Allocation Fund (the “Fund”), a series of Deutsche Market Trust (the “Trust”) (Reg. Nos. 002-21789; 811-01236) Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, the Trust hereby certifies that the form of Prospectus and Statement of Additional Information that would have been filed on behalf of the Fund pursuant to Rule 497(c) upon the effectiveness of Post-Effective Amendment No. 126 to the Trust’s Registration Statement on Form N-1A (the “Amendment”) would not have differed from that contained in the Amendment, which is the most recent amendment to such Registration Statement relating to the Fund and was filed electronically on July 29, 2015. Any comments or questions on this filing should be directed to the undersigned at (617) 295-3011. Sincerely yours, /s/James M. Wall James M. Wall Director & Senior Counsel cc:John Marten, Esq., Vedder
